Title: To Alexander Hamilton from George Clinton, 24 February 1783
From: Clinton, George
To: Hamilton, Alexander



(Confidential)
Kingston [New York] 24th. Feby. 1783.
Sir
I have been honored by your Letter of the 12th. January. You may remember that in July last, I submitted to the Consideration of our Legislature certain Resolutions of the Assembly of New Hampshire making Overtures for an Amicable settlement of a Boundary Line between the two States, which were read & Committed but as the Session was Short and devoted principally to the particular Business for which they were convened no Determination was had on the Subject. I had some reason to expect a Consideration of these Resolutions would have taken Place at the present Meeting. This induced me to defer answering your Letter until I could inform you of the Result. I cannot however discover any Disposition to take up this Business. It seems to be the prevailing Opinion that as Congress has engaged to make a final Decision of the Controversey respecting the District called the Grants, a partial Compromise of the Matter would be improper as any Measures for the purpose might alienate the Affections of our most Zealous Subjects in that Quarter and be attended with other Dangerous consequences. Besides Doubts exist whether the Legislature have Authority by any Act of theirs to consent to such a Dismemberment of the State as would probably be insisted upon on a Compromise with New Hampshire. I am nevertheless still persuaded should Congress determine the Summit of the Mountains to be the Boundary between the two States, this State (whatever our Sentiments might be of the Equity of the Decision) would for the sake of Peace submit to it, and there cannot be a Doubt but that New Hampshire would be perfectly satisfied with the Jurisdiction of so Extensive and Valuable a Territory. I take it for granted that whatever may be the Decision equitable Measures will be adopted for securing the Property of Individuals.
I congratulate you most sincerely on the promising Prospects of Peace. I pray nothing may prevent the Desireable Event soon taking place. Our Friends from the City and Long Island anxiously wait for the Moment in which they may Return to their Homes. The Expectations of all are so much raised as to obstruct Public Business not a little. Please to offer my best Respects to Mrs. Hamilton & believe me, With great Respect & Esteem Sir Your Most Obedt. Servt.
Geo: Clinton
P.S. It is with great Concern I mention that since writing the above I am informed of the Death of your Relation Colo. John Van Renselaer He departed this Life on Fryday last. Genl. Schuyler who was sent for when his Recovery was dispaired of, is to set out from Albany on his Return to this place on Wednesday next.
G C
